Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that the injury to the claimant’s right leg was not proven or found to be other than a temporary disability; that this disability was present during the period when claimant was being paid compensation for the loss of her left leg; that an award for the right leg cannot be appended to an award for the left leg, the former to begin when the latter ended; that the two injuries constituted but one disability to work; that the award for the left leg was for more than $3,500; that the sum so awarded and paid must be considered in connection with the injury to the right leg; that, so considered, the claimant may not receive further compensation on account of such temporary disability; that the case of Matter of Marhoffer v. Marhoffer (220 N. Y. 543) precludes the claimant from receiving compensation for the injury to her right leg. All concur.